Citation Nr: 0206790	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  98-05 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

The propriety of the initial 10 percent rating for the 
service-connected residuals of a fracture of the right fifth 
metacarpal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to April 
1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that granted service connection for residuals of a 
fractured right fifth metacarpal and assigned a 10 percent 
rating, effective on March 18, 1997.  

This case was before the Board in June 2000 and was remanded 
for additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to suffer from a functional 
limitation due to pain consistent with extremely unfavorable 
ankylosis due to the right fifth metacarpal fracture 
residuals.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of the fracture 
of the right fifth metacarpal have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.5, 4.7, 4.71a including Diagnostic Codes 
5156, 5227 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the medical evidence shows that the 
veteran suffered a fracture of the right fifth metacarpal 
during service.  

Following service, the veteran was treated for the residuals 
of the metacarpal fracture at the Emerson Hospital.  
Specifically, x-ray studies performed in December 1996 
revealed a deformity of the fifth metacarpal secondary to an 
old boxer's fracture.  The fifth metacarpophalangeal joint 
alignment was maintained, but the fifth metacarpal was bowed 
with volar tilt of the distal end.  No soft tissue 
abnormalities were observed, and the osseous structures were 
otherwise unremarkable.  

The records from Emerson Hospital also show that the veteran 
underwent occupational therapy in December 1996.  The veteran 
reported having a limitation in fine motor skills and 
decreased grip and pinch strength.  His grip strength in the 
veteran's right hand was that of 97#  with 120# shown on the 
left.  His thumb to fifth metacarpal pinch was that of 4# in 
the right hand and 8# on the left, and tripod pinch was 18# 
in the right hand and 14# on the left.  The palmar and dorsal 
interossei were 3/5.  

His range of motion for the veteran's right index finger was 
that of 90 degrees of extension/flexion (0-90) of the 
metacarpophalangeal joint (MCP), normal extension/flexion (0-
110) of the proximal interphalangeal joint (PIP) and normal 
extension/flexion (0-90) of the distal interphalangeal joint 
(DIP).  His range of motion for the middle finger was that of 
90 degrees of extension/flexion (0-110) of the MCP joint, 
normal extension/flexion (0-110) for the PIP joint, and 
normal extension/flexion (0-90) for the DIP joint.  The 
veteran's ring finger exhibited 90 degrees of 
extension/flexion (0-90) of the MCP joint, normal 
extension/flexion (0-110) of the PIP joint and normal 
extension/flexion (0-90) of the DIP joint.  

Most importantly, the range of motion for the veteran's 
little finger was reported as "0/65" degrees and "/72" 
degrees extension/flexion of the MCP joint and normal 
extension/flexion of the PIP joint.  

A physical therapy assessment, dated in December 1996, also 
from Emerson Hospital, shows that the veteran reported 
complaints of having intermittent pain on a scale of "1-
4/10" that increased at work.  His grip strength of the 
right hand was that of 97# with 12# in the left, and his 
pinch strength was that of 4# in the right hand and 8# in the 
left.  The examiner noted that finger extension was that of 
3+/5 and inversion was that of 3/5.  The veteran had an 
abnormal grip with excessive internal rotation of the right 
fifth metacarpal.  Furthermore, the assessment reported 
decreased flexion in the right fifth MCP joint at 65 degrees 
and decreased right hand function when using tools, working, 
shoveling snow and with forceful grasp.  

In June 1997, the veteran underwent a VA examination.  The 
veteran had complaints of having pain and weakness in his 
right hand, difficulty making a fist and tenderness over the 
fifth MCP joint.  

The examination revealed a convexed deformity on the dorsum 
of the right hand involving the fifth metacarpal bone.  The 
apex of the deformity was about one half a centimeter above 
the plane of the dorsum and was nontender.  His hand strength 
was normal, and the veteran was able to make a fist with the 
fifth finger.  Upon flexion, the tip flexed to within three 
centimeters of the palmar surface.  

The VA examiner diagnosed the veteran as suffering from 
status post old boxer's injury to the fifth metacarpal bone 
of the right hand with residual bowing.  All other osseous 
structures were normal.  The examiner also noted incomplete 
active flexion of the right little finger, but normal flexion 
upon passive movement.  

In August 2000, the veteran underwent a fee basis examination 
for VA.  The veteran had complaints of having pain, 
especially when grasping objects and in cold weather, and 
decreased grip strength.  He reported that his fifth 
metacarpal rotated beneath his fourth metacarpal when making 
a fist.  

The veteran also reported that, while the fifth finger caused 
discomfort when working with mechanical tools, the overall 
the disability had not affected his job performance.  The 
veteran added that he had taken a total of two days off in 
the last 6 months due to pain.  Otherwise, the veteran had no 
trouble with self-care, to include driving, shopping and 
doing housework and stated that he played hockey and golf a 
few times a month.  

Upon physical examination, the examiner noted that the 
veteran was right handed.  There were no signs of 
inflammation such as tenderness, erythema, effusion or 
increased heat.  A slight dorsal angulation of the distal 
fifth metacarpal was noted: however, there was no rotation of 
the fifth MCP joint.  The examiner noted that, otherwise, the 
veteran's fifth finger was normal, as referenced by the 
attached addendum report, and that he could flex the fifth 
MCP joint at 90 degrees, the PIP joint at 100 degrees, and 
the DIP joint at 90 degrees.  The rest of the veteran's right 
hand was unremarkable and was symmetric and normal 
neurovascularly.  

As to function, the veteran had no trouble tying shoe laces, 
fastening buttons or picking up a piece of paper and tearing 
it with his right hand.  The veteran was also able to pick up 
a pin and grasp it tight with his thumb and index finger.  

Although the veteran could make a fist, the right hand grip 
strength was decreased compared to the left hand.  When 
making a fist, the examiner also noted, that the veteran's 
fifth finger moved inward partially below the fourth finger.  

In conclusion, the examiner reported that the veteran had no 
trouble grasping, twisting, expressing, writing and touching 
with his right hand.  Furthermore, the veteran's right hand 
did not demonstrate any significant weakened movement, excess 
fatigability or incoordination, but the examiner noted that 
pain additionally limited the veteran's range of motion.  

The examiner diagnosed the veteran as suffering from a small 
angulation deformity of the fifth metacarpal and a well-
healed fifth finger boxer fracture as revealed by x-ray 
studies.  The examiner further noted that, since the veteran 
was required to use mechanical tools with his right hand at 
work, he had suffered recurrent right hand discomfort and 
taken some time off work.  Otherwise, the right hand 
disability had not significantly impacted his daily living.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the February 1998 Statement of 
the Case and November 1999 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for the service-connected residuals 
of his right fifth metacarpal fracture.  

The residuals of the veteran's right fifth metacarpal 
fracture have been evaluated under the provisions of 
Diagnostic Code 5227, which provides that, for ankylosis of 
any finger, other than the thumb, index or middle finger, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.71a 
including Diagnostic Code 5227 (2001).  

The applicable rating provisions in a note following 
Diagnostic Code 5227 provide that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

The applicable rating provisions also state that unfavorable 
ankylosis exists where it is not possible to bring the finger 
to within two inches (5.1 cms.) of the median transverse fold 
of the palm.  Ankylosis of the MCP and PIP with either joint 
in extension or extreme flexion will be rated as amputation.  
38 C.F.R. § 4.71a, Notes preceding Diagnostic Code 5216.  

Diagnostic Code 5156 provides that, where there is amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, a 10 
percent evaluation will be assigned. Where there is 
amputation of the little finger with metacarpal resection and 
more than one half of the bone lost, a 20 percent evaluation 
will be assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

However, where a veteran is in receipt of the highest 
schedular evaluation for limitation of motion, and a higher 
evaluation requires ankylosis, the provisions of 38 C.F.R. §§ 
4.40, 4.45 are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

After reviewing the medical evidence, the Board finds in this 
regard that the veteran's current evaluation of 10 percent 
fully contemplates the level of disability due to the 
service-connected residuals of the fracture of the fifth 
metacarpal from the date of the grant of service connection.  

Initially, the Board notes that a noncompensable evaluation 
is the maximum allowable rating under Diagnostic Code 5227 
for ankylosis of any finger other than the thumb, index 
finger or middle finger.  

Although the veteran is not shown to actually suffer from 
ankylosis of the fifth metacarpal, the RO originally assigned 
a 10 percent rating based on limitation of motion due to 
pain, including during periods of flare-ups.  It was noted by 
way of clarification that a minimum rating of 10 percent was 
for application for muscle injuries of the hand.  (See note 
following the provisions of 38 C.F.R. § 4.73 including 
Diagnostic Code 5309.)  

Thus, as the Court has previously held, the current 10 
percent rating has been assigned by the RO in order to 
compensate the veteran for the functional loss due to pain, 
as well as any weakened movement, excess fatigability and 
swelling, caused by the service-connected residuals of the 
right fifth metacarpal fracture, since the maximum allowable 
under Diagnostic Code 5227 is a noncompensable rating.  See 
Johnston, supra.  

Although the veteran was noted to have motion limited to 65 
degrees of flexion in December 1996 and additional limitation 
of motion due to pain during the August 2000 examination, the 
recent examiner also reported that the veteran's range of 
motion was 90 degrees at the MCP joint, 100 degrees at the 
PIP joint, and 90 degrees at the DIP joint.  

The recent examiner also stated that the veteran did not 
exhibit significant weakened movement, excess fatigability or 
incoordination.  Furthermore, even though the veteran had 
decreased grip strength, he also reported that his right hand 
disability did not affect his job performance, that he was 
still able to care for himself in all aspects, that it had 
not significantly impacted his daily living, and that he was 
able to play hockey and golf several times a month.  

In order for the veteran in this case to receive a higher 
rating of 20 percent, he must be found to suffer from the 
functional equivalent of extremely unfavorable ankylosis of 
the right fifth metacarpal so as to be rated by comparison 
under the provisions of Diagnostic Code 5156 to disability 
manifested by amputation of the little finger with metacarpal 
resection.  

However, the evidence does not show that the right fifth 
metacarpal fracture residuals are productive of a disability 
picture reflective of extremely unfavorable ankylosis of that 
digit so as to warrant the assignment a 20 percent rating, 
the maximum rating under Diagnostic Code 5156.  The Board, in 
other words, cannot find in this case that the service-
connected disability picture equates with that of amputation 
of the right fifth finger at the metacarpal joint.  

Specifically, during the June 1997 VA examination, the 
examiner reported that the veteran was able to tip flex to 
within three centimeters of the palmar surface.  Furthermore, 
although the veteran suffers from an angulation deformity, 
the examiner in August 2000 characterized it as "slight" 
and "small" in nature.  

Likewise, the examiner also stated that there was no rotation 
of the fifth MCP joint.  Furthermore, as previously 
discussed, the veteran was able to move the right little 
finger, make a fist, and successfully complete activities of 
daily living.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  

Accordingly, the Board finds that an increased rating higher 
than 10 percent for the veteran's service-connected residuals 
of the fracture of the right fifth metacarpal is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  



ORDER

A rating in excess of the initial 10 percent evaluation for 
the service-connected residuals of the fracture of the right 
fifth metacarpal is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

